Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
The terminal disclaimer filed on 8/5/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,579,517 patent has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In view of the terminal disclaimer, filed 8/5/21, the previous double patenting rejection to claims 1-20 is withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The prior art does not further suggest a processor configured to: train the first memory channel to a first speed based upon a first performance level of the first DIMM; train the second memory channel to a second speed based upon a second performance level of the second DIMM, the first speed different from the second speed; launch a first application; allocate a first portion of the first DIMM to the first application based  upon the first speed; ascribe a first priority level to the first DIMM based upon first speed information for the first memory channel in an Advanced Configuration and Power Interface (ACPI) table and a second priority level to the second DIMM based upon second speed information for the second memory channel in the ACPI table, wherein the first priority level is higher than the second priority level.  The closest prior art teaches providing speed information in the ACPI table, training memory, and allocating memory.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138